Citation Nr: 0942833	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinea pedis, claimed as 
foot fungus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

In May 2009, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge (AVLJ).  


FINDINGS OF FACT

1.  The Veteran was treated on more than one occasion for 
foot sores and a subsequent foot infection in service.

2.  The Veteran has currently diagnosed tinea pedis.

3.  The Board finds the Veteran's statements concerning 
continuity of foot problems since discharge from service to 
be credible. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinea 
pedis, claimed as foot fungus, are met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinea pedis, which constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.

The Veteran in this case contends that his currently 
diagnosed foot disability is related to service, and 
particularly to his service in the Republic of Vietnam.  In 
support, he reports a continuity of foot problems since 
discharge from service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Service treatment records (STRs) associated with the claims 
file show that the Veteran was treated on more than one 
occasion for foot sores and a subsequent foot infection.  See 
April 1970 STRs.  The Veteran was also afforded a clinical 
evaluation and physical examination in December 1970 prior to 
discharge from service.  No foot abnormalities were found at 
that time.

Post-service VA treatment records dated January 2007 show 
that the Veteran was diagnosed with and treated for bilateral 
tinea pedis and pruritis.  

The Veteran was also afforded a VA Compensation and Pension 
(C&P) examination in April 2007.  He reported the date of 
onset of the foot fungus to be 1968.  The foot fungus, 
according to the Veteran was characterized by burning and 
itching sensations, along with skin splitting and breakdown.  
It was noted that the Veteran used prescribed foot cream 
several times per week without significant improvement.  A 
physical examination revealed evidence of discolored toenails 
with increased subungual debris.  

The examiner reviewed the claims file and noted that the 
Veteran was treated for foot problems in service.  However, 
the examiner concluded that it was not at least as likely as 
not that the Veteran's in-service foot infection was related 
to the currently diagnosed tinea pedis.  The examiner noted 
that the use of Phisophex in service suggested that the 
Veteran had a bacterial foot infection.  Tinea pedis, 
according to the examiner, was a separate and distinct 
clinical condition from the in-service bacterial foot 
infection.  

Also associated with the claims file are private treatment 
records dated July 2007 from J. Tang, D.P.M.  The Veteran 
reported subjective symptoms of foot itchiness since 1970 
after serving in Vietnam.  A physical examination of the 
Veteran's skin showed evidence of annular scaling to the 
plantar feet bilaterally with interdigital maceration.  The 
impression was interdigital tinea pedis.  A follow-up private 
treatment note dated August 2007 also shows that the Veteran 
had erythrasma.  

The Veteran testified before the undersigned AVLJ in May 
2009.  Specifically, the Veteran reported subjective symptoms 
of itching, burning, and peeling of the skin on his feet 
since returning from Vietnam.  The Veteran testified that 
these symptoms progressively worsened over the intervening 
years. 

Given the evidence of record, the Board finds that the 
evidence supports a grant of service connection for bilateral 
tinea pedis in this case on the basis of continuity of 
symptomatology.  See generally, 38 C.F.R. § 3.303(b) (2009).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997)).  

As noted above, STRs reflect that the Veteran was treated on 
more than one occasion for foot sores and a subsequent foot 
infection.  Thus, this condition was "noted" during 
service.  Subsequent statements and hearing testimony made by 
the Veteran as well as post-service evidence of record showed 
evidence of tinea pedis and continuity of the same in-service 
symptomatology.  See Veteran's February, July, and November 
2007 statements and November 2008 substantive appeal; see 
also Veteran's May 2009 hearing testimony.  

Resolving all reasonable doubt in favor of the Veteran, 
service connection for tinea pedis, claimed as foot fungus, 
is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also, Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  


ORDER

Service connection for tinea pedis, claimed as foot fungus, 
is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


